                           UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                WILKES-BARRE DIVISION
 In Re:
       DOMINIQUE DUBUISSON               Chapter 13
           Debtor(s)
       WEBSTER BANK N.A.                 Case Number: 18-04026-HVW
           Movant
       v.
       DOMINIQUE DUBUISSON
           Debtor(s)
       DJAMENFULD DUBUISSON
            Co-Debtor
       CHARLES J DEHART, III (TRUSTEE)
            Trustee
           Respondent(s)
                     NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

        Webster Bank N.A. has filed with the Court a Motion for Relief from the Automatic Stay under
11 USC §362(d) and §1301 in order to proceed with its rights under non-bankruptcy law with regard to
the Property, located at 3005 Allegheny Drive a/k/a 3005 Clubhouse Drive, F/K/A Lot 58 Vista Drive,
Effort, PA 18330, Blakeslee, PA 18610.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult an attorney.)

        1.     If you do not want the court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before April 23, 2021, you or your attorney
must do all of the following:

       (a) file an answer explaining your position with the Clerk's Office located at:

Clerk of the United States Bankruptcy Court for the Middle District of Pennsylvania:

In Wilkes-Barre:                    In Harrisburg:                   In Williamsport:

Max Rosenn U.S. Courthouse          Ronald Reagan Federal Building   U.S. Courthouse & Federal Building
197 South Main Street               228 Walnut Street                240 West Third Street
Wilkes-Barre, PA 18701              Harrisburg, PA 17108             Williamsport, PA 17701


       If you mail your answer to the Clerk's Office for filing, you must mail it early enough so that it
will be received on or before the date stated above; and

       (b) mail a copy to movant's attorney:




  Case 5:18-bk-04026-HWV           Doc 61 Filed 04/09/21 Entered 04/09/21 15:47:51                Desc
                                   Main Document    Page 1 of 2
                         Daniel P. Jones
                         Stern & Eisenberg, PC
                         1581 Main Street, Suite 200
                         The Shops at Valley Square
                         Warrington, PA 18976
                         Telephone: (215) 572-8111
                         Facsimile: (215) 572-5025
                         djones@sterneisenberg.com

  and to the Trustee:
                         Charles J DeHart, III (Trustee)
                         Ch. 13 Trustee
                         8125 Adams Drive, Suite A
                         Hummelstown, PA 17036

2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
attend the hearing, the court may enter an order granting the relief requested in this motion.

3.     A hearing on the motion is scheduled to be held before the Honorable Henry Van Eck on May
13, 2021 at 9:30AM in Courtroom 2, United States Bankruptcy Court, 274 Max Rosenn U.S, 197 South
Main Street, Wilkes-Barre, PA 18701.

4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

5.     You may contact the Bankruptcy Clerk's office at (570) 831-2500 to find out whether the
hearing has been canceled because no one filed an answer.

                                                    STERN & EISENBERG, PC


                                                     By: /s/ Daniel P. Jones
                                                     Daniel P. Jones
                                                     1581 Main Street, Suite 200
                                                     The Shops at Valley Square
                                                     Warrington, PA 18976
                                                     Phone: (215) 572-8111
                                                     Fax: (215) 572-5025
                                                     Bar Number: 321876
Date: April 9, 2021                                  Email: djones@sterneisenberg.com




  Case 5:18-bk-04026-HWV          Doc 61 Filed 04/09/21 Entered 04/09/21 15:47:51               Desc
                                  Main Document    Page 2 of 2
